         Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 SHAWN RAVERT,                              )    CIVIL ACTION NO. 4:20-CV-889
             Plaintiff                      )
                                            )
        v.                                  )
                                            )    (ARBUCKLE, M.J.)
 MONROE COUNTY, et al.,                     )
            Defendants                      )
                           MEMORANDUM OPINION
             PrimeCare Defendants’ Amended Motion to Dismiss (Doc. 11)

I.      INTRODUCTION

        Shawn Ravert (“Plaintiff”) was, at one time, an inmate detained in the Monroe

County Correctional Facility (“MCCF”). He alleges that three members of the

medical staff at this facility failed to make a timely diagnosis of his malignant

melanoma. Plaintiff has sued the County, the private corporation contracted by the

County to provide medical care at the county facility, and three members of the

medical staff (employed by the private corporation).

        The private corporation and members of the medical staff (collectively the

“PrimeCare Defendants”), have filed a Motion to Dismiss (Doc. 11). For the reasons

explained herein, that Motion to Dismiss (Doc. 11) is DENIED.

II.     BACKGROUND & PROCEDURAL HISTORY

        Beginning in October 2016, Plaintiff was incarcerated at MCCF. (Doc. 1,

¶19).




                                        Page 1 of 21
        Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 2 of 21




      On December 14, 2016, a lesion or “skin tag” on Plaintiff’s right shin started

bleeding while Plaintiff was playing basketball. (Doc. 1 ¶ 20). Plaintiff sought

medical care at MCCF’s medical department. Id. Medical staff provided wound care

and discharged Plaintiff without further examination. Id.

      On December 26, 2016, Plaintiff attempted to remove the lesion by himself,

using a piece of string. (Doc. 1 ¶ 21). Following this attempt, Plaintiff sought medical

care at MCCF’s medical department. Id.

      On December 27, 2016, Defendant Kenneth Wloczewski examined the lesion

on Plaintiff’s leg. (Doc. 1, ¶ 22). During that examination, Defendant Wloczewski

noted that the lesion had been present for one year and that removal was scheduled

for the following week. Id.

      On December 28, 2016, Plaintiff was examined at the MCCF Medical

Department for follow-up. (Doc. 1 ¶ 23). During the examination, the lesion was

“still intact” but appeared to be detaching from Plaintiff’s leg due to Plaintiff’s

attempt to remove it. Id. The unidentified nurse provided wound care. Id.

      On December 29, 2016, Plaintiff was examined by another unidentified nurse

at the MCCF Medical Department. (Doc. 1, ¶ 24). During the examination, the lesion

was “still intact” but appeared to be detaching from Plaintiff’s leg due to Plaintiff’s

attempt to remove it. Id. The nurse provided wound care. Id.




                                        Page 2 of 21
        Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 3 of 21




      Later the same evening, however, the lesion fell off. (Doc. 1 ¶ 25). When it

did, Plaintiff was examined by Defendant Grace Ramos, a nurse at the MCCF

Medical Department. Id. Defendant Ramos provided wound care to stop the

bleeding. Id. She also conferred with an unidentified “on-call provider” by telephone

to ask about preservation of the lesion that “fell off.” Id. There was no preservative

in the office. Id. Defendant Ramos was instructed to discard the lesion. Id.

      On January 3, 2017, Defendant Wloczewski examined Plaintiff. (Doc. 1, ¶

26). Defendant Wloczewski noted that the “skin tag” had fallen off and was gone.

(Doc. 1, ¶ 26).

      Eleven months later, on December 12, 2017, Plaintiff’s right leg began to

bleed in the same area while playing basketball. (Doc. 1, ¶ 27). He was examined by

unidentified staff members at the MCCF Medical Department. Id. During the

examination, medical staff observed the presence of a polypoid lesion, provided

wound care, and discharged Plaintiff without further examination, restriction, or

referral to the on-call provider or another specialist. (Doc. 1, ¶ 27).

      Six months later, on June 7, 2018, Plaintiff was examined by Defendant

Paulina Foley (a physician’s assistant at MCCF) with complaints of redness and

irritation of the skin on his right leg. (Doc. 1, ¶ 28). Defendant Foley noted a rash in

the shape of a bullseye with a quarter-sized fleshly nodule in the center, and

performed a punch biopsy to remove a portion of the nodule for analysis. Id.



                                         Page 3 of 21
        Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 4 of 21




      On June 15, 2018, eighteen months after the skin tag was brought to the

attention of the MCCF staff and seventeen months after the skin tag fell off, Plaintiff

was diagnosed with invasive malignant melanoma. (Doc. 1, ¶ 29).

      On June 18, 2018, Dr. Akan Westheim, confirmed the diagnosis of malignant

melanoma. (Doc. 1, ¶ 30).

      On September 6, 2018, Oncologist Mathew Miceli examined Plaintiff. (Doc.

1, ¶ 31). Dr. Miceli referred Plaintiff to surgical oncology for a wide resection of the

melanoma, with a sentinel lymph node biopsy. Id.

      On September 14, 2018, Dermatologist Quy Pham examined Plaintiff. (Doc.

1, ¶ 32). Dr. Pham noted that the melanoma had grown and occasionally bled. Id.

Plaintiff was referred to skin oncology for treatment and staging. Id.

      On September 27, 2018, Oncologist Colette R. Pameijer took a second biopsy

of the lesion. (Doc. 1 ¶ 33). Dr. Pameijer recommended Plaintiff undergo a wide

local excision and sentinel node biopsy. Id. Dr. Pameijer anticipated that Plaintiff

would need to undergo a skin graft a few weeks after the excision and estimated that

there was a 30% chance the cancer had spread to Plaintiff’s sentinel lymph node. Id.

      On October 15, 2018, Plaintiff had a third biopsy at Hershey Medical Center.

(Doc. 1 ¶ 34). The biopsy showed T3b melanoma. Id. On November 21, 2018, a

positron emission tomography (“PET”) scan showed intense fluorodeoxyglucose

(“FDG”) activity (indicative of possible cancer) in Plaintiff’s right leg lesion,



                                        Page 4 of 21
        Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 5 of 21




moderately intense FDG activity in retropharyngeal lymph nodes, and low FDG

avidity in his spleen. Id.

      On December 5, 2018, hematologist/oncologist Dr. Vineela Kasireddy

examined Plaintiff and referred to surgical oncologist Jeffrey Farma for wide

excision of the right leg melanoma. (Doc. 1, ¶ 35).

      On January 25, 2019, six months after his first cancer diagnosis, Plaintiff had

the following surgical procedures: a radical resection of a right pretibial melanoma;

intraoperative lymphatic mapping; a sentinel lymph node biopsy of the right groin;

and a skin graft. (Doc. 1, ¶ 36). Dr. Farma did the resection, mapping, and biopsy.

Id. Dr. Neal Topham did the skin graft. Id. The surgical pathology report from this

procedure described the excised mass as a 13 mm tumor with a pT4b Stage

Classification. (Doc. 1, ¶ 37).

      On February 25, 2019, Plaintiff was diagnosed with Stage IIIC melanoma.

(Doc. 1, ¶ 38). Plaintiff alleges that this diagnosis has a 69% survival rate at five

years. Id.

      On June 2, 2020, Plaintiff filed a Complaint, against the following

Defendants:

      (1)     Monroe County (Where Plaintiff was incarcerated);

      (2)     PrimeCare Medical, Inc. (the company that staffed the Monroe County
              Jail’s medical department);




                                       Page 5 of 21
          Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 6 of 21




        (3)   Kenneth Wloczewski, D. O. (a physician employed by PrimeCare, Inc.
              who examined Plaintiff at the Jail);

        (4)   Paulina Foley, PA-C (a physician’s assistant employed by PrimeCare
              Inc. who examined Plaintiff at the Jail); and

        (5)   Grace Ramos, LPN (an LPN employed by PrimeCare Inc., who
              examined Plaintiff at the Jail).

(Doc. 1).1

        Plaintiff alleges the following legal claims

        Count I:    Eighth and Fourteenth Amendment denial of medical care against
                    Defendants Wloczewski, Foley and Ramos.

        Count II:   Monell / Supervisory Liability Claims against Defendants
                    Monroe County and PrimeCare.

        Count III: Negligence / Medical Malpractice claim against Defendants
                   Wloczewski, Foley, Ramos, and PrimeCare.

        As relief, Plaintiff requests compensatory damages, punitive damages (against

only the PrimeCare Defendants), reasonable attorneys’ fees and costs, and such other

equitable relief as the Court deems appropriate and just. (Doc. 1, ¶ 53).

        On June 22, 2020, the PrimeCare Defendants filed a Motion to Dismiss. (Doc.

11). Along with their Motion, the PrimeCare Defendants filed a Brief in Support.

(Doc. 12). On August 17, 2020, Plaintiff filed a Brief in Opposition. (Doc. 32). On

August 27, 2020, the PrimeCare Defendants filed a Reply. (Doc. 34).




1
    Plaintiff also names 10 John Doe Defendants.

                                         Page 6 of 21
        Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 7 of 21




III.   LEGAL STANDARD

       A motion to dismiss tests the legal sufficiency of a complaint. It is proper for

the court to dismiss a complaint in accordance with Rule 12(b)(6) of the Federal

Rules of Civil Procedure only if the complaint fails to state a claim upon which relief

can be granted. Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss, the

court “must accept all factual allegations in the complaint as true, construe the

complaint in the light favorable to the plaintiff, and ultimately determine whether

plaintiff may be entitled to relief under any reasonable reading of the complaint.”

Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). In reviewing a motion to

dismiss, a court must “consider only the complaint, exhibits attached to the

complaint, matters of public record, as well as undisputedly authentic documents if

the [plaintiff’s] claims are based upon these documents.” Id. at 230.

       Following the rule announced in Ashcroft v. Iqbal, “a pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action

will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, a complaint must

recite factual allegations enough to raise the plaintiff's claimed right to relief beyond

the level of mere speculation. Id. To determine the sufficiency of a complaint under

the pleading regime established by the Supreme Court, the court must engage in a

three-step analysis:

       First, the court must take note of the elements a plaintiff must plead to
       state a claim. Second, the court should identify allegations that, because


                                         Page 7 of 21
        Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 8 of 21




      they are no more than conclusions, are not entitled to the assumption of
      truth. Finally, where there are well-pleaded factual allegations, a court
      should assume their veracity and then determine whether they plausibly
      give rise to an entitlement for relief.

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (quoting Iqbal, 556

U.S. at 675, 679). “In other words, a complaint must do more than allege the

plaintiff’s entitlement to relief” and instead must ‘show’ such an entitlement with its

facts.” Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

IV.   ANALYSIS

      A.     WHETHER PLAINTIFF ADEQUATELY PLEADED HIS EIGHTH/FOURTEENTH
             AMENDMENT DENIAL OF MEDICAL CARE CLAIM (COUNT I)

      In Count I of the Complaint, Plaintiff alleges:

      Defendants Wloczewski, Foley, and Ramos were deliberately
      indifferent to Mr. Ravert’s serious medical needs and thereby violated
      Mr. Ravert’s right to be free from cruel and unusual punishment under
      the Eighth Amendment to the United States Constitution and/or his
      right to due process of law under the Fourteenth Amendment to the
      United States Constitution.

(Doc. 1 ¶ 44).

      Upon review of Plaintiff’s Complaint, there appear to be three events that give

rise to his claims against the individual medical Defendants. The first is on the night

of December 29, 2016, when the skin tag/lesion on Plaintiff’s leg, scheduled to be

surgically removed, fell off on its own and was not preserved for biopsy or testing.

The second is on January 3, 2017, when Defendant Wloczewski examined Plaintiff

after the lesion fell off and (I infer) did not order any testing or monitoring of the


                                        Page 8 of 21
        Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 9 of 21




area of the skin tag/lesion. The third is the period between the June 15, 2018 cancer

diagnosis and January 25, 2019, when the cancerous mass was excised.

      At the outset, I note that it is not clear whether Plaintiff was convicted, or a

pretrial detainee, at the time of the alleged denial of adequate medical care. Plaintiff

has pleaded his claims under both the Eighth and Fourteenth Amendments.

      The Eighth Amendment protects prisoners from the infliction of cruel and

unusual punishment. U.S. Const. amend. VIII. To prevail on any Eighth Amendment

claim, an inmate must show: (1) a deprivation that is objectively, “sufficiently

serious;” and (2) “a sufficiently culpable state of mind” of the defendant official. See

Farmer v. Brennan, 511 U.S. 825, 834 (1994). “[T]he Fourteenth Amendment

affords pretrial detainees protections at least as great as the Eighth Amendment

protections available to a convicted prisoner.” Natale v. Camden Cty. Correctional

Facility, 318 F.3d 575, 581 (3d Cir. 2003) (internal quotation omitted). Whether

pleaded under the Eighth or Fourteenth Amendment, the same standard may be

applied. Id.

      To prevail on any Eighth or Fourteenth Amendment claim for the denial of

adequate medical care, an inmate must allege: (1) deliberate indifference on the part

of the prison officials; and      (2) a serious medical need. Monmouth County

Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). For




                                        Page 9 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 10 of 21




the purposes of resolving this Motion to Dismiss, the parties do not appear to dispute

that Plaintiff’s diagnosis of invasive malignant melanoma is a serious medical need.

      The PrimeCare Defendants argue:

      In the present matter, Plaintiff was evaluated on multiple occasions for
      his condition. Ultimately, he was diagnosed with cancer. However, a
      delay in diagnosis does not equate to a constitutional violation where
      his complaints were addressed and he received treatment. Plaintiff is
      seeking this Court to second guess the treatment decisions of the
      Medical Defendants after the outcome was determined. It is not the
      function of this Court to second guess treatment decisions of the
      medical providers. See Pearson and Bednar, supra. Thus, it is
      respectfully submitted that Plaintiff’s federal cause of action as to the
      PrimeCare Defendants is nothing more than a medical negligence case
      and should be dismissed with prejudice.

(Doc. 12, p. 12).

      In response, Plaintiff argues that, as a matter of law, providing some medical

care does not preclude a finding of deliberate indifference.

      The Supreme Court has explained that the term “deliberate indifference” lies

“somewhere between the poles of negligence at one end and purpose or knowledge

at the other.” Farmer, 511 U.S. at 837. It explained that:

      a prison official cannot be found liable under the Eighth Amendment
      for denying an inmate humane conditions of confinement unless the
      official knows of and disregards an excessive risk to inmate health or
      safety; that is, the official must both be aware of the facts from which
      the inference could be drawn that a substantial risk of serious harm
      exists, and he must also draw the inference.

Id.




                                       Page 10 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 11 of 21




      The line of demarcation where negligence ends, and deliberate indifference

begins, is sometimes a subtle one. Not all failures to provide care demonstrate the

state of mind required for deliberate indifference. For example, there is no

constitutional violation when prison medical staff, through the exercise of

professional judgment, negligently misdiagnoses or treats a condition. Estelle v.

Gamble, 429 U.S. 97, 106 (1976). Similarly, mere disagreement between prison

medical staff and an inmate about the propriety, adequacy, or necessity of a

particular course of treatment over another often does not rise to the level of a

constitutional violation. Monmouth, 834 F.2d at 346 (citing Bowering v. Godwin,

551 F.2d 44, 48 (4th Cir. 1977) and Massey v. Hutto, 545 F.2d 45, 26 (8th Cir.

1976)). The distinction between negligence and deliberate indifference is that, for

deliberate indifference, a defendant acts with reckless disregard to a known harm.

Crawford v. Corizon Health, Inc., No. 1:17-CV-00113-BR, 2018 WL 9965506 at *3

(W.D. Pa. Jan. 2, 2018).

      As noted in Shultz v. Allegheny Cty.:

      Our Court of Appeals has identified several other scenarios that satisfy
      Estelle, such as “[w]here prison authorities deny reasonable requests
      for medical treatment . . . and such denial exposes the inmate to undue
      suffering or the threat of tangible residual injury,” Monmouth, 834 F.2d
      at 346 (internal quotation omitted), or “where ‘knowledge of the need
      for medical care [is accompanied by the] . . . intentional refusal to
      provide that care,’” Thomas v. Dragovich, 142 F. App’x 33, 36-37 (3d
      Cir. 2005) (quoting Monmouth, 834 F.2d at 346). Similarly, if
      “deliberate indifference caused an easier and less efficacious treatment”
      to be provided, a defendant will have violated the plaintiff’s Eighth

                                      Page 11 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 12 of 21




      Amendment rights by failing to provide adequate medical care. West v.
      Keve, 571 F.2d 158, 162 (3d Cir. 1978) (citing and quoting Williams v.
      Vincent, 508 F.2d 541, 544 (2d Cir. 1974)); see also Estelle, 429 U.S.
      at 104.

835 F.Supp.2d 14, 22 (W.D. Pa. 2011).

      Bearing these principles in mind, I will assess whether the facts alleged by

Plaintiff in his Complaint are enough to sustain an Eighth or Fourteenth Amendment

claim for the failure to provide adequate medical care against Defendants

Wloczewski, Foley, and Ramos.

            1.     Whether Plaintiff Pleaded a Plausible Claim Against Defendant
                   Wloczewski

      In support of his position that he pleaded a plausible Eighth Amendment claim

against Defendant Wloczewski, Plaintiff argues:

      Dr. Wloczewski. At MCCF, Dr. Wloczewski was the physician
      ultimately responsible for Mr. Ravert’s care. Compl. ¶¶ 8, 22. When
      Mr. Ravert presented to Dr. Wloczewski for evaluation of his skin
      lesion on December 27, 2016, Dr. Wloczewski examined him and noted
      that Mr. Ravert had the lesion for over a year, started him on antibiotics,
      and scheduled removal of the lesion for the following week. Id. ¶ 22.
      Dr. Wloczewski, however, completely failed to perform any pathologic
      analysis or testing to confirm the staff’s assessment that the lesion was
      in fact just a benign “skin tag.” Id. ¶ 20.

      When Mr. Ravert followed up with Dr. Wloczewski, on January 3,
      2017, Dr. Wloczewski noted only that what he described as the “skin
      tag” had fallen off and was gone. Id. ¶ 26. Rather than preserving it for
      testing, Dr. Wloczewski inexplicably and intentionally directed that the
      lesion specimen simply be discarded after it was removed. Id. ¶ 25-26.
      Moreover, at no point did Dr. Wloczewski recognize Mr. Ravert’s risk
      for melanoma and refer him to the appropriate specialist for treatment.
      Id. ¶ 22, 26.


                                       Page 12 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 13 of 21




      This care was “grossly inadequate,” Terrance, 286 F.3d at 843, and
      characterized by an approach that was “easier and less efficacious” than
      what was manifestly necessary under the circumstances. Monmouth
      County, 834 F.2d at 347. In addition to the failure to order diagnostic
      testing clearly called for under the circumstances, see McElligott, 182
      F.3d at 1257-58 (concluding that failure to order diagnostic testing
      supported finding of deliberate indifference); Shultz, 835 F. Supp. 2d at
      22-24 (same); D’Agostino, 2012 WL 425071, at *3 (same), Dr.
      Wloczewski’s disposal of the specimen from Mr. Ravert’s leg
      prevented any chance at a timely diagnosis of his cancer.

(Doc. 32, pp. 17-18).

      As an initial matter, in the Complaint, Plaintiff alleges that Defendant Ramos

conferred with the “on-call provider” for instruction. (Doc. 1, ¶ 25). Nothing in the

Complaint identifies Defendant Wloczewski as the “on-call provider.” Thus,

contrary to Plaintiff’s argument, there is no allegation in the Complaint that

Defendant Wloczewski “directed that the lesion specimen simply be discarded.”

(Doc. 32, p. 17).

      According to the Complaint, the conduct that Plaintiff alleges amounts to a

violation of his Eighth Amendment rights for the denial of adequate medical care,

on the part of Defendant Wloczewski, is failing to do any sort of biopsy or testing

during the January 3, 2017 examination after the lesion fell off and failing to monitor

Plaintiff’s condition after the lesion fell off. Plaintiff alleges that he was not

diagnosed with malignant melanoma until it reached stage IV. I reasonably infer

from these allegations that Plaintiff’s position is that, had a biopsy been taken earlier,

the cancer might have been diagnosed at an earlier stage, which in turn would have


                                         Page 13 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 14 of 21




required less extensive and invasive treatment. Plaintiff did not allege whether he

requested a biopsy at that time. Plaintiff did not allege why Dr. Wloczewski did not

perform a biopsy after the skin lesion fell off.

      Considering the seriousness of Plaintiff’s diagnosis (which he alleges carries

a 69% survival rate at five years), and when all facts and reasonable inferences are

construed in Plaintiff’s favor, there is enough in the Complaint to nudge Plaintiff’s

claim across the threshold of plausibility, but only barely. In other words, at this

early stage of litigation, there is a “reasonably founded hope that the [discovery]

process will reveal relevant evidence’ to support the claim.” Shultz, 835 F.Supp.2d

at 22 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 n. 8 (2007)).

      Accordingly, Defendants’ request to dismiss Plaintiff’s denial of adequate

medical care claim against Defendant Wloczewski is denied.

             2.     Whether Plaintiff Pleaded a Plausible Claim Against Defendant
                    Foley

      In support of his position that he pleaded a plausible Eighth Amendment claim

against Defendant Foley, Plaintiff argues:

      PA-C Foley. Nearly one year later after his visit with Dr. Wloczewski,
      Mr. Ravert presented to MCCF’s medical department after a basketball
      hit his right leg lesion and caused it to bleed. Id. ¶ 27. Medical staff
      again noted Mr. Ravert’s polypoid lesion, provided wound care, and
      discharged Mr. Ravert without further examination, restriction, or
      referral to the on-call provider or another specialist. Id.

      On June 7, 2018, Mr. Ravert presented to PA-C Foley to address
      reddening and irritation of the skin on his right leg. Id. ¶ 28. PA-C Foley


                                        Page 14 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 15 of 21




      noted that Mr. Ravert developed the rash over the last week, that it was
      in the shape of a bullseye, and that a quarter-sized fleshly nodule was
      in the center of that bullseye. Id. PA-C Foley then performed a punch
      biopsy to remove a portion of the nodule for laboratory analysis. Id.
      And, on June 15, 2018, PA-C Foley informed Mr. Ravert of his
      diagnosis of invasive malignant melanoma. Id. ¶ 29.

      By the time PA-Foley finally acted to send Mr. Ravert out for the
      diagnostic evaluation and treatment that he had needed for the past
      eighteen months, it was too late. See Shultz, 835 F. Supp. 2d at 23
      (rejecting argument that defendants’ transfer of decedent to hospital
      precluded finding of deliberate indifference as decedent “was taken to
      a medical facility and testing for diagnosis of her condition was
      conducted only after she had deteriorated to the point of having to be
      admitted to the Intensive Care Unit” and “[a]t that juncture her
      condition already had progressed to the point where it was fatal”).
      Indeed, in the interim, Mr. Ravert’s melanoma progressed to pathologic
      Stage IIIC, which carries a melanoma-specific prognosis of 5-year 69%
      survival, 10-year 60% survival. Compl. ¶ 3.

(Doc. 32, pp. 18-19).

      As an initial matter, in the Complaint Plaintiff alleges that:

      28.   On June 7, 2018, Mr. Ravert presented to Defendant Physician
            Assistant Foley to address reddening and irritation of the skin on
            his right leg. Physician Assistant Foley noted that Mr. Ravert
            developed the rash over the last week, that it was in the shape of
            a bullseye, and that a quarter-sized fleshly nodule was in the
            center of that bullseye. Physician Assistant Foley then performed
            a punch biopsy to remove a portion of the nodule for laboratory
            analysis.

      29.   On June 15, 2018 Physician Assistant Foley informed Mr. Ravert
            of his diagnosis of invasive malignant melanoma.

(Doc. 1, ¶¶ 28, 29). Thus, unlike the argument in the brief, the Complaint suggests

that Defendant Foley examined and performed a punch biopsy on June 7, 2018.



                                       Page 15 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 16 of 21




Nothing in the Complaint suggests that Defendant Foley examined Plaintiff’s skin

lesion at any time before June 7, 2018.

      Three days after his diagnosis, Plaintiff was seen by a dermatologist. Plaintiff

was seen by an oncologist within three months of his first examination with

Defendant Foley. Plaintiff was examined by a second dermatologist, and two other

surgical oncologists before the melanoma was removed in January 2019. Plaintiff

does allege that one dermatologist—Dr. Quy Pham, M.D.—“noted that the

melanoma had grown and occasionally bled,” during the six-month period between

Defendant Foley’s initial diagnosis and the surgery. (Doc. 1, ¶ 32).

      Plaintiff argues that his claim against Defendant Foley should not be

dismissed because the delay between Defendant Foley’s diagnoses and the surgery

amounts to deliberate indifference. Plaintiff is correct that courts have found

deliberate indifference in cases where care was delayed for non-medical reasons. See

Shultz, 835 F.Supp.2d at 21 (“if necessary medical treatment [i]s . . . delayed for

non-medical reasons, a case of deliberate indifference has been made out.”). In the

Complaint, Plaintiff alleges that he was diagnosed with invasive skin cancer. He also

alleges that he waited six months before that cancer was removed. I reasonably infer

that it is Plaintiff’s position that there was an immediate need for surgery and that

he attributes the six month delay to a non-medical reason. He also alleges that his

cancer grew during the six months he was waiting for surgery. Like his claim against



                                      Page 16 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 17 of 21




Defendant Wloczewski, this claim, as pleaded, just barely crosses the threshold of

plausibility. However, because it has crossed that threshold it should be permitted to

proceed.

             3.     Whether Plaintiff Pleaded a Plausible Claim Against Defendant
                    Ramos

      In support of his position that he pleaded a plausible Eighth Amendment claim

against Defendant Ramos, Plaintiff argues:

      Nurse Ramos. Between his visits with Dr. Wloczewski on December
      27 and January 3, Mr. Ravert saw Nurse Ramos at 9:43pm on
      December 29 after presenting to the medical department because the
      lesion had fallen off and caused his right leg to bleed. Id. ¶ 25. Nurse
      Ramos provided wound care and, also, conferred with the on-call
      provider for instruction on how to preserve the lesion specimen for lab
      analysis. Id. Nurse Ramos advised that there was no specimen
      preservative in the office and, thereafter, the provider directed her to
      simply discard the specimen, which Nurse Ramos did. Id. As explained
      above, this imprudent decision to throw away the specimen—without
      any testing or analysis whatsoever—caused a significant delay in
      detection of Mr. Ravert’s cancer and a material worsening of his
      prognosis.

(Doc. 32, p. 19).

      In reply, the PrimeCare Defendants argue:

      Plaintiff’s chief criticism is that the skin specimen was not sent for
      pathology when it fell off Plaintiff’s leg. It was Dr. Wloczewski’s
      judgment that pathology was not necessary for a skin condition that is
      generally, if not always, non-cancerous, and this decision was
      consistent with a diagnosis of a skin tag. Moreover, this treatment
      decision was made by a physician. Thus, Nurse Ramos cannot be found
      to be deliberately indifferent when she is following the instructions of
      a physician. She would be acting outside the scope of her license to
      ignore a treatment decision of a physician.


                                       Page 17 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 18 of 21




(Doc. 34, p. 3).

      The claim against Defendant Ramos is based on the act of disposing of the

lesion after it fell off. A prison official acts with deliberate indifference to an

inmate’s serious medical need when she “knows of and disregards an excessive risk

to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and [s]he

must also draw the inference.” Farmer, 511 U.S. at 837. In the Complaint, Plaintiff

alleges that, when the skin tag fell off, Defendant Ramos called the on-call provider

“for instruction on how to preserve the lesion specimen for lab analysis.” (Doc. 1, ¶

25). Based on this allegation, it can be reasonably inferred that Defendant Foley

knew that the specimen should be tested, and that failing to preserve the specimen

could result in harm. Thus, reviewing the Complaint and all reasonable inferences

that can be made, I find that Plaintiff has pleaded a plausible claim against Defendant

Ramos.

      Furthermore, I find that the PrimeCare Defendants’ argument that Defendant

Ramos should not be liable for following order from the unidentified “on-call

provider” would be better addressed on summary judgment. The PrimeCare

Defendants have not cited to any legal authority to support their position that a

subordinate is not liable under § 1983 where the subordinate is following the

direction of a supervisor. Furthermore, the issues concerning the scope of Defendant



                                       Page 18 of 21
       Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 19 of 21




Ramos’ license, and the identity of the “on-call provider” would require

consideration of documents outside the Complaint and its attachments.

      B.     PLAINTIFF’S MONELL CLAIM AGAINST PRIMECARE (COUNT II)

      In Count Two of his Complaint, Plaintiff alleges:

      The violations of Mr. Ravert’s constitutional rights under the Eighth
      and /or Fourteenth Amendments to the United States Constitution,
      Plaintiff’s damages, and the conduct of the individual defendants were
      directly and proximately caused by the actions and/or inactions of
      Defendants Monroe County and PrimeCare, which have, with
      deliberate indifference, failed to establish policies, and procedures
      and/or have failed to properly train, supervise and discipline their
      employees regarding the provision of adequate medical care to
      prisoners with serious medical needs.

(Doc. 1, ¶ 46).

      A private corporation contracted by a prison to provide healthcare for inmates

cannot be held liable under 42 U.S.C. § 1983 on a respondeat superior theory. Natale

v. Camden Cty. Corr. Facility, 318 F.3d 575, 583 (3d Cir. 2003). Rather, pursuant

to Monell and Natale, a private corporation like PrimeCare, contracted by a prison

to provide healthcare can be held liable for constitutional violations only if it has a

custom or policy exhibiting deliberate indifference to a prisoner’s serious medical

needs. See Monell v. New York City Dept. of Social Servs., 436 U.S. 658 (1978)

(subjecting municipalities to liability for policies or customs that cause constitutional

deprivations); Natale, 318 F.3d at 584 (applying Monell to a private company

providing medical services to inmates). To prevail on a § 1983 claim against



                                        Page 19 of 21
        Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 20 of 21




Defendant PrimeCare, Plaintiff must allege facts in the Amended Complaint that

show “there was a relevant [PrimeCare] policy or custom, and that the policy caused

the constitutional violation” for which he seeks relief. See Natale, 318 F.3d at 583-

84.

       In support of his Monell claim against Defendant PrimeCare, Plaintiff alleges

that: (1) Defendant PrimeCare holds a contract to provide all medical services to

inmates at MCCF, (Doc. 1, ¶ 7); and (2) Defendant PrimeCare employs Defendants

Wloczewski, Foley, and Ramos (Doc. 1, ¶¶ 8-10, 14).

       In their Brief, the PrimeCare Defendants argue that Plaintiff’s Monell claim

against Defendant PrimeCare should be dismissed because “Plaintiff cannot

demonstrate an underlying constitutional violation.” (Doc. 12, p. 13). As explained

in Sections IV. A. 1, 2, and 3, of this opinion, Plaintiff has pleaded a plausible

constitutional violation as to Defendants Wloczewski, Foley, and Ramos. The

allegations in the Complaint are vague, but legally sufficient at this stage. These

allegations, however, may not be sufficient at summary judgment without evidence

of a specific policy, custom or failure to train or supervise. Accordingly, I am not

persuaded that the Monell claim against Defendant PrimeCare should be dismissed

at this stage.




                                      Page 20 of 21
      Case 4:20-cv-00889-WIA Document 38 Filed 03/17/21 Page 21 of 21




V.   CONCLUSION

     Accordingly, based on the foregoing:

     1.    Defendants’ Motion to Dismiss (Doc. 11) is DENIED.

     2.    An appropriate Order will issue.



Date: March 17, 2021                        BY THE COURT

                                            s/William I. Arbuckle
                                            William I. Arbuckle
                                            U.S. Magistrate Judge




                                    Page 21 of 21
